DETAILED ACTION
This action is written in response to the application filed 5/1/20. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,643,136 in view of Zhang. (Zhang W, Hansen KM. An OWL/SWRL Based Diagnosis Approach in a Pervasive Middleware. In SEKE 2008 Jul 1 (pp. 893-898).) (See table below illustrating the claim correspondence.)
16/864476 – this application
US 10,643,136 B2 – issued patent
23. A method for deriving device information for a device in a system, the method comprising:

7. A method for deriving a semantic data model within a constrained environment, comprising:

receiving one or more persistent tags from the device, the one or more persistent tags persistently stored in the device;

...the memory contains an extensible set of rules for deriving one or more of any of an additional tag, attribute, and relationship related to the embedded device from the one or more tags, attributes, and relationships stored in the memory
receiving data from the device;

... on demand in response to a request from an application communicating with the embedded device, the processor applies the extensible set of rules...

processing the data to derive one or more derived tags to supplement the one or more persistent tags stored in the device;

the memory contains an extensible set of rules for deriving one or more of any of an additional tag, attribute, and relationship related to the embedded device from the one or more tags, attributes, and relationships stored in the memory, the one or more tags, attributes, and relationships stored in the memory and the extensible set of rules have a combined data size equal to or less than the capacity of the memory;
providing one or more of the derived tags to an application program that is configured to interact with the device to monitor and/or control at least part of the system; and

[from claim 6]
wherein an application programming interface and search and hierarchy definition tools access the set of tags, attributes, and relationships related to the embedded device in response to the request from the application.
executing the application program to monitor and/or control at least part of the system.

As illustrated in the table above, every limitation of claim 23 has a equivalent or broader limitation in claim 1 (or claim 6) of the ‘136 patent, with the exception of the last limitation, which is disclosed by Zhang.

Zhang discloses the continued execution of an application program for monitoring/control of a system, see p. 3, sec. 4.1 (and mapping in the §103 rejection of claim 23 infra). The obviousness analysis in the 103 rejection there applies equally to the combination of the ‘136 patent and the Zhang reference.

The Examiner notes that independent claims 34 and 40 have a similar correspondence with the claims of ‘136 as independent claim 23.Regarding dependent claims 24-33, 35-39 and 41-42, their limitations are not recited in the ‘136 claims. However, the reverences Zhang, Shaashua and Goel discloses their further limitations as outlined in the §103 rejections below. The obviousness analyses in that section apply equally to the combination of the teachings of those references with claim 1 of the ‘136 patent.


Claim Rejections - 35 USC § 101
Claims 23-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 23 recites a method, which is a process.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations identified below each, under its broadest reasonable interpretation, covers performance of the limitation in the mind:
processing the data to derive one or more derived tags to supplement the one or more persistent tags stored in the device;
This is a mental process, akin to a human judgment.
Therefore, the claim recites a mental process.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites “executing the application program to monitor and/or control at least part of the system”, this limitation is too vague to be considered a particular, real-world, technological problem. Therefore, the claim does not integrate the above mental process into a practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No. The claim does not require that the above identified step be performed by any particular computing device; not even generic computing hardware is recited. The claim’s additional elements are as follows:
receiving one or more persistent tags from the device, the one or more persistent tags persistently stored in the device;
This is insignificant post-solution activity: the mere receipt of data to be processed by the subsequent ‘processing’ step.
receiving data from the device;
This is insignificant post-solution activity: the mere receipt of data to be processed by the subsequent ‘processing’ step.
providing one or more of the derived tags to an application program that is configured to interact with the device to monitor and/or control at least part of the system; and
This is insignificant post-solution activity: performing some non-specific monitoring or controlling function on a non-specific system based on the results of the previous ‘processing’ step.
executing the application program to monitor and/or control at least part of the system.
This is insignificant post-solution activity: causing the execution of some non-specific application to perform some non-specific monitoring or controlling function of a non-specific system.
For the reasons above, claim 23 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 34 and 40, which recite a similar computer-readable medium and an analogous method, respectively, as well as to dependent claims 24-33, 35-39 and 41-42. The additional limitations of the dependent claims are addressed briefly below:
Dependent claims 24 and 35 additionally recite wherein processing the data includes processing the data and one or more of the persistent tags to derive the one or more derived tags.
This is additional information about the mental process identified in the independent claim.
Dependent claims 25 and 36 additionally recite receiving one or more persistent relationships from the device, the one or more persistent relationships persistently stored in the device; and wherein processing the data includes processing the data and one or more of the persistent relationships to derive the one or more derived tags.
These are each additional mental processes, akin to human judgments.
Dependent claims 26 and 37 additionally recite receiving one or more persistent relationships from the device, the one or more persistent relationships persistently stored in the device; and processing the data to derive one or more additional relationships to supplement the one or more persistent relationships stored in the device.
These are each additional mental processes, akin to human judgments.
Dependent claims 27 and 38 additionally recite wherein the application program is configured to use one or more of the derived tags to identify the device, interpret data from the device and/or identify relationships between the device and one or more other devices in the system.
These are each additional mental processes, akin to human judgments.
Dependent claims 28 and 39 additionally recite wherein the received data includes metadata that describes other received data.
This is additional information about the mental process identified in the independent claim.
Dependent claim 29 additionally recites wherein processing the data includes pattern matching.
This is additional information about the mental process identified in the independent claim.
Dependent claim 30 additionally recites a marker tag that provide type information about the device; and/or a value tag that provide property values.
This is additional information about the mental process identified in the independent claim.
Dependent claim 31 additionally recites wherein the one or more derived tags includes an attribute.
This is additional information about the mental process identified in the independent claim.
Dependent claim 32 additionally recites wherein processing the data is performed at least in part by the device.
This limitation recites computing components only at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The statement that the method is performed by computer does not satisfy the test of “inventive concept.” See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct. 2347, 2360 (2014).
Dependent claim 33 additionally recites publishing the one or more derived tags for reception by the application program.
This is an additional mental processes, akin to a human judgment.
Dependent claim 41 additionally recites wherein processing the data includes processing the data and one or more of the persistent tags to derive the one or more derived tags.
This is an additional mental processes, akin to a human judgment.
Dependent claim 42 additionally recites receiving one or more persistent relationships from the device, the one or more persistent relationships persistently stored in the device; and processing the data to derive one or more additional relationships to supplement the one or more persistent relationships stored in the device.
These are each additional mental processes, akin to human judgments.
Taken alone, the additional elements of the dependent claims above do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Zhang (primary reference) (Zhang W, Hansen KM. An OWL/SWRL Based Diagnosis Approach in a Pervasive Middleware. In SEKE 2008 Jul 1 (pp. 893-898).)
Goel (2014/0244836 A1)
Shaashua (2015/0019714 A1)
Claims 23-27, 29-31, 33-38 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
Regarding claims 23 and 34, Zhang discloses a method (and a related non-transitory computer-readable medium) for deriving device information for a device in a system, the method comprising:
receiving one or more ... tags from the device, the one or more ... tags ... stored in the device;
PP. 1-2: “The Hydra project is developing a service-oriented and self-managed middleware for pervasive embedded and network systems based on web service. According to the available resources, the function structure of the Hydra middleware is divided into two parts, namely Application Elements(AEs) and Device Elements(DEs). AEs are meant to be running on powerful machines, DEs describe components that are usually deployed inside Hydra-enabled devices where small devices maybe involved. The Layered architecture of the Hydra middleware is shown in Figure 1.” (Emphasis added.)Example tags are illustrated throughout p. 3, sec. 4.1, e.g. {device: MobilePhone(?device)}
receiving data from the device;
Id. Also p. 2: “Web service request/reply reporting. The requests and replies (and their associated data) can be used to analyse the runtime structure of the Hydra systems.”The Examiner notes that during a web service request, the client (mobile) device sends data to the server / cloud computer, and waits for a response.
processing the data to derive one or more derived tags to supplement the one or more ... tags stored in the device;
P. 3, sec. 4.1: performing inference using device level rules. (See excerpt below.) In this passage, the system makes inference regarding new tags; the symbol [Wingdings font/0xE0] means inference / implication.The Examiner interprets “derived tags” as encompassing the derived rule consequents disclosed on p. 3: VeryLowBattery(?device), currentMalfunction(device: Flowmeter, “FlowHigh”), and device:invoke(?message1, ?message2).
    PNG
    media_image1.png
    683
    969
    media_image1.png
    Greyscale
Excerpt from Zhang p. 3, sec. 4.1.
providing one or more of the derived tags to an application program that is configured to interact with the device to monitor and/or control at least part of the system; and
The rules described throughout sec. 4.1 are designed to be implemented by an application which monitors the device in question. In the examples, the devices being monitored are a mobile phone, a flowmeter, and a networked computer, respectively.P. 2: “Web service request/reply reporting. The requests and replies (and their associated data) can be used to analyze the runtime structure of the Hydra systems.” The Examiner notes that during a web service request, the client (mobile) device sends data to the server / cloud computer, and waits for a response.Also p. 5: “At present, the extensibility is evaluated by the applicability to new devices added to a system. We started the development of Diagnosis Manager with the rule for temperature monitoring. After finishing the implementation and testing, we then try to handle the flowmeter diagnosis rules. The steps involved are:1. Add the flowmeter device to the HydraSystem concept instance called ”Pig” in the Device ontology.2. Add the flowmeter state machine instance to the StateMachine ontology.3. Add the flowmeter state machine instance to the has-StateMachine property of the ”flowmeter” device.4. Add flowmeter diagnosis rule to the DeviceRule ontology. After this, we test the Diagnosis Manager and it runs very well. No single line of Diagnosis Manager code needs to be changed. In summary, the adding of new devices to a certain system is very straightforward. The adding of new devices can be at run time, if the rules for the new devices are existing, then the diagnosis process can be directly working for the new devices.” (Emphasis added.)
executing the application program to monitor and/or control at least part of the system.
Id. The monitoring of the devices in question can be illustrated by the operation of the rules.
The Examiner notes that Zhang discloses ‘tags’ but not “persistent tags”, i.e. tags stored in a “persistent” device memory. Nevertheless, Zhang does discloses persistent storage devices: “The hardware platform is: Thinkpad T60 Core2Duo 2G CPU, 7200rpm harddisk, 2G DDR2 RAM.” (Emphasis added.) Additionally, such persistent storage devices are inherent in the device elements discussed at p. 2, as well as in the mobile phone discussed on p. 3.
At the time of filing, it would have been obvious to a person of ordinary skill to store any useful information (including tags) in persistent storage so that they could be used at a later time. Persistent storage has been a key feature of most computers (including mobile devices) built in the last several decades.

Regarding claims 24 and 35, Zhang discloses the further limitation wherein processing the data includes processing the data and one or more of the persistent tags to derive the one or more derived tags.
P. 3, sec. 4.1, see excerpts reproduced above. Each of the described inference rules uses existing tags and various ‘data’ to yield (where appropriate) additional inferences, e.g. the mobile phone in question has a low battery.

Regarding claims 25 and 36, Zhang discloses the further limitation comprising:
receiving one or more ... relationships from the device, the one or more ... relationships ... stored in the device; and
P. 3, sec. 4.1 (reproduced above). The Examiner notes that several of the rule antecedents are relationship information, e.g. hasHardware(?device,?hardware), primaryBattery(?hardware, ?battery), and batteryLevel(?battery, ?level)Also p. 2: “Web service request/reply reporting. The requests and replies (and their associated data) can be used to analyse the runtime structure of the Hydra systems.”The Examiner notes that during a web service request, the client (mobile) device sends data to the server / cloud computer, and waits for a response.
wherein processing the data includes processing the data and one or more of the ... relationships to derive the one or more derived tags.
P. 3, sec. 4.1, see excerpts reproduced above. In these passages, the system makes inference (see ‘[Wingdings font/0xE0]’ symbol) regarding new relationship information based on relationship information (as identified in above) as well as tag information, as identified in the rejection of claim 23.The Examiner interprets “additional relationships” as encompassing the following derived rule consequent from p.3: device:currentMalfunction(device:Flowmeter, “FlowHigh”) and device: invoke(?message1, ?message2).
The Examiner notes that Zhang does not discloses the storage of the relationships in persistent storage. Nevertheless, Zhang does discloses persistent storage devices: “The hardware platform is: Thinkpad T60 Core2Duo 2G CPU, 7200rpm harddisk, 2G DDR2 RAM.” (Emphasis added.) Additionally, such persistent storage devices are inherent in the device elements discussed at p. 2, as well as in the mobile phone discussed on p. 3. At the time of filing, it would have been obvious to a person of ordinary skill to store any useful information (including relationship information) in persistent storage so that they could be used at a later time. Persistent storage has been a key feature of most computers (including mobile devices) built in the last several decades.

Regarding claims 26 and 37, Zhang discloses the further limitation comprising:
receiving one or more ... relationships from the device, the one or more ... relationships ... stored in the device; and
P. 3, sec. 4.1 (reproduced above). The Examiner notes that several of the rule antecedents are relationship information, e.g. hasHardware(?device,?hardware), primaryBattery(?hardware, ?battery), and batteryLevel(?battery, ?level)Also p. 2: “Web service request/reply reporting. The requests and replies (and their associated data) can be used to analyse the runtime structure of the Hydra systems.”The Examiner notes that during a web service request, the client (mobile) device sends data to the server / cloud computer, and waits for a response.
processing the data to derive one or more additional relationships to supplement the one or more ... relationships stored in the device.
P. 3, sec. 4.1, see excerpts reproduced above. In these passages, the system makes inference (see ‘[Wingdings font/0xE0]’ symbol) regarding new relationship information based on relationship information (as identified in above) as well as tag information, as identified in the rejection of claim 23.The Examiner interprets “additional relationships” as encompassing the following derived rule consequent from p.3: device:currentMalfunction(device:Flowmeter, “FlowHigh”) and device: invoke(?message1, ?message2).
The Examiner notes that Zhang does not discloses the storage of the relationships in persistent storage. Nevertheless, Zhang does discloses persistent storage devices: “The hardware platform is: Thinkpad T60 Core2Duo 2G CPU, 7200rpm harddisk, 2G DDR2 RAM.” (Emphasis added.) Additionally, such persistent storage devices are inherent in the device elements discussed at p. 2, as well as in the mobile phone discussed on p. 3. At the time of filing, it would have been obvious to a person of ordinary skill to store any useful information (including relationship information) in persistent storage so that they could be used at a later time. Persistent storage has been a key feature of most computers (including mobile devices) built in the last several decades.

Regarding claims 27 and 38, Zhang discloses the further limitation wherein the application program is configured to use one or more of the derived tags to ... interpret data from the device ....
The Examiner interprets “derived tags to interpret data from the device” as encompassing the derived rule consequents disclosed on p. 3: VeryLowBattery(?device), currentMalfunction(device: Flowmeter, “FlowHigh”), and device:invoke(?message1, ?message2).

Regarding claim 29, Zhang discloses the further limitation wherein processing the data includes pattern matching.
P. 3, sec. 4.1, second col.: “equal(?port1, ?port2)”. The Examiner notes that this rule antecedent requires determining a match between two variables, each representing a port identify or number.

Regarding claim 30, Zhang discloses the further limitation wherein the one or more persistent tags include:
a marker tag that provide type information about the device; and/or a value tag that provide property values.
P. 3, sec. 4.1: device:MobilePhone(?device) or device:hasHardware(?device, ?hardware) or swrlb:greaterThan(?r,16.0).

Regarding claim 31, Zhang discloses the further limitation wherein the one or more derived tags includes an attribute.
P. 3, sec. 4.1: (excerpt reproduced above) In this passage, the system makes inference regarding new tags; the symbol [Wingdings font/0xE0] means inference / implication.The Examiner interprets “derived tags including an attribute” as encompassing the derived rule consequents disclosed on p. 3: VeryLowBattery(?device), currentMalfunction(device: Flowmeter, “FlowHigh”), and device:invoke(?message1, ?message2).

Regarding claim 33, Zhang discloses the further limitation comprising publishing the one or more derived tags for reception by the application program.
P. 2: “Web service request/reply reporting. The requests and replies (and their associated data) can be used to analyse the runtime structure of the Hydra systems.” The Examiner interprets ‘publishing’ as encompassing the disclosed web service request reporting.The Examiner notes that during a web service request, the client (mobile) device sends data to the server / cloud computer, and waits for a response.

Regarding claim 40, Zhang discloses a method for building out an object model of a device in a system, the method comprising:
4 of 6receiving one or more ... tags from the device, the one or more ... tags .. stored in the device;
PP. 1-2: “The Hydra project is developing a service-oriented and self-managed middleware for pervasive embedded and network systems based on web service. According to the available resources, the function structure of the Hydra middleware is divided into two parts, namely Application Elements(AEs) and Device Elements(DEs). AEs are meant to be running on powerful machines, DEs describe components that are usually deployed inside Hydra-enabled devices where small devices maybe involved. The Layered architecture of the Hydra middleware is shown in Figure 1.” (Emphasis added.)Example tags are illustrated throughout p. 3, sec. 4.1, e.g. {device: MobilePhone(?device)}
receiving data from the device;
Id. Also p. 2: “Web service request/reply reporting. The requests and replies (and their associated data) can be used to analyse the runtime structure of the Hydra systems.”The Examiner notes that during a web service request, the client (mobile) device sends data to the server / cloud computer, and waits for a response.
processing the data to derive one or more derived tags to supplement the one or more ... tags stored in the device;
P. 3, sec. 4.1: performing inference using device level rules. (See excerpt below.) In this passage, the system makes inference regarding new tags; the symbol [Wingdings font/0xE0] means inference / implication.The Examiner interprets “derived tags” as encompassing the derived rule consequents disclosed on p. 3: VeryLowBattery(?device), currentMalfunction(device: Flowmeter, “FlowHigh”), and device:invoke(?message1, ?message2).
    PNG
    media_image1.png
    683
    969
    media_image1.png
    Greyscale
Excerpt from Zhang p. 3, sec. 4.1.
using the one or more ... tags and the one or more derived tags to build out the object model of the device;
The Examiner interprets “build out the object model” as encompassing deriving additional information about the devices in question through the inference process outlined in the excerpt above. For example, by determining that the device has a very low battery state, or a unusually high flow rate, a model of the device (object) is made more complete.
using the object model to identify and/or interact with the device to monitor and/or control at least part of the system.
Id. The Examiner interprets ‘identify[ing]’ the device as encompassing determining new information about the device, e.g. its battery state.Furthermore, the Examiner interprets ‘monitor[ing]’ the devices as encompassing determining new information about the device, e.g. its battery state, or flow rate status. Also, the device’s status can be reported to the server device, e.g. by “web service request[s]”, discussed at p. 2.

Regarding claim 41, Zhang discloses the further limitation wherein processing the data includes processing the data and one or more of the ... tags to derive the one or more derived tags.
P. 3, sec. 4.1: (excerpt reproduced above) In this passage, the system makes inference regarding new tags; the symbol [Wingdings font/0xE0] means inference / implication.The Examiner interprets “derived tags” as encompassing the derived rule consequents disclosed on p. 3: VeryLowBattery(?device), currentMalfunction(device: Flowmeter, “FlowHigh”), and device:invoke(?message1, ?message2).

Regarding claim 42, Zhang discloses the further limitation comprising:
receiving one or more ... relationships from the device, the one or more ... relationships ... stored in the device; and
P. 3, sec. 4.1 (reproduced above). The Examiner notes that several of the rule antecedents are relationship information, e.g. hasHardware(?device,?hardware), primaryBattery(?hardware, ?battery), and batteryLevel(?battery, ?level)Also p. 2: “Web service request/reply reporting. The requests and replies (and their associated data) can be used to analyse the runtime structure of the Hydra systems.”The Examiner notes that during a web service request, the client (mobile) device sends data to the server / cloud computer, and waits for a response.
processing the data to derive one or more additional relationships to supplement the one or more ... relationships stored in the device.
P. 3, sec. 4.1, see excerpts reproduced above. In these passages, the system makes inference (see ‘[Wingdings font/0xE0]’ symbol) regarding new relationship information based on relationship information (as identified in above) as well as tag information, as identified in the rejection of claim 23.The Examiner interprets “additional relationships” as encompassing the following derived rule consequent from p.3: device:currentMalfunction(device:Flowmeter, “FlowHigh”) and device: invoke(?message1, ?message2).

Claims 28 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Shaashua.
Regarding claims 28 and 39, Shaashua discloses the further limitation which Zhang does not disclose wherein the received data includes metadata that describes other received data.
[0052] “For example, the data correlation module 306 can receive data (e.g., real-time from continuous or discrete data stream, non-real-time data, device sensor data, user-device interaction dataset, user reporting dataset, or any combination thereof including metadata thereof) from the IoT devices 324.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to include, with the transmission of any data, relevant metadata (as taught by Shaashua) in combination with the Zhang system because this would help the receiving device interpret or use the data.

Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Goel.
Regarding claim 32, Goel discloses the further limitation which Zhang does not disclose explicitly wherein processing the data is performed at least in part by the device.
[0054] “Accordingly, an aspect of the disclosure can include an IoT device (e.g., IoT device 200A) including the ability to perform the functions described herein. As will be appreciated by those skilled in the art, the various logic elements can be embodied in discrete elements, software modules executed on a processor (e.g., processor 208) or any combination of software and hardware to achieve the functionality disclosed herein. For example, transceiver 206, processor 208, memory 212, and I/O interface 214 may all be used cooperatively to load, store and execute the various functions disclosed herein and thus the logic to perform these functions may be distributed over various elements.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to process information locally on an embedded device (e.g. an Internet-of-Things device), as taught by Goel, because this would allow the device to obtain the results (output) without the need to transmit information. Both disclosures pertain to internet-of-things devices.

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Liu discloses a semi-automatic tagging system featuring tag inference, i.e. using existing tags to infer appropriate additional tags. See especially p. 87, sec. V (Tag Inference). (Liu D, Wang M, Hua XS, Zhang HJ. Semi-automatic tagging of photo albums via exemplar selection and tag inference. IEEE Transactions on Multimedia. 2010 Oct 18;13(1):82-91.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124